Citation Nr: 0803506	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-01 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
September 1967 to September 1969, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

The veteran appeared at a Central Office Hearing before the 
undersigned Acting Veterans Law Judge in October 2007.  


FINDINGS OF FACT

1.  The veteran served in Vietnam while engaged in a combat 
military occupational specialty; his exposure to subcutaneous 
blood in the form of shared shaving instrument and in contact 
with handling casualties is not disputed.  

2.  The veteran's post-service medical history indicates a 
positive history of substantial intravenous drug abuse; the 
preponderance of the competent medical evidence of record 
establishes this use to be the most likely source of 
infection of hepatitis C.  


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303 (2007).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  The veteran in this case received 
notification in May 2002, prior to the rating which is the 
subject of this appeal.  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a May 2002 letter, the veteran was notified of the 
information and evidence needed to substantiate and complete 
his claim.  The veteran was specifically informed as to what 
evidence he was to provide and to what evidence VA would 
attempt to obtain on his behalf.  He was also notified of the 
need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish the 
disability rating and effective date of award should his 
claim be granted; however, such notice was after the RO's 
initial denial.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  To the extent that the deficiency with 
regard to the Dingess requirements raises a presumption of 
prejudice, such defect would not have operated to alter the 
outcome in the instant case where the preponderance of the 
evidence is against service connection.  That is, the timing 
defect did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice and thus, 
the presumption of prejudice is rebutted).  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all relevant medical records identified by the 
veteran.  The service medical records are not included in the 
file; however, the veteran has specifically indicated that he 
did not receive treatment in service for the claimed 
condition, and as such, the lack of records does not 
prejudice the veteran.  Furthermore, as will be discussed in 
greater detail below, the facts and circumstances alleged by 
the veteran as to potential exposure to blood during service 
are not in dispute.  Rather, the outcome of this case rests 
on a recent medical opinion that was rendered following a VA 
examination, which addressed the etiology of the claimed 
disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).


Analysis

The veteran contends that he developed hepatitis C as a 
result of subcutaneous blood exposure in military service.  
Specifically, he alleges that he received inoculations via a 
non-sterile injector-gun upon entry into the Army.  
Additionally, he claims that while in Vietnam he used to 
share razors with fellow soldiers, and that he would handle 
body bags with human remains.  

The veteran's service as a field artilleryman in Vietnam is 
undisputed, and, for the purposes of this decision, the Board 
will concede that the use of shared razors would be 
consistent with service in Vietnam, particularly in adverse 
field conditions.  Given that the veteran had a combat 
military occupational specialty, the Board also concedes that 
the veteran could have been exposed to subcutaneous blood via 
the handling of human remains, as it is not unlikely to 
assume that a combat artilleryman would be exposed to recent 
casualties.  Additionally, the use of injector-guns was a 
common practice in the military, and the Board does not 
dispute that the veteran received this type of subcutaneous 
blood exposure.  

As noted above, the service medical records are not 
associated with the claims folder.  The status of the file 
upon review raises a question as to whether the records were 
once a part of the file and have since been removed or, 
alternatively, were never available for review by the RO.  At 
any rate, the lack of service medical records does not, in 
this case, mean that the Board cannot enter a decision on the 
merits.  In this regard, the veteran does not claim to have 
had any specific treatment for hepatitis C during his 
service, and the Board notes that in developing an unrelated 
claim, the veteran stated specifically that he did not 
receive medical treatment while he was in Vietnam.  
Additionally, the claimed exposure to hepatitis risk factors 
in service is not disputed, and thus a remand for service 
medical records would be a redundant exercise, as the records 
would only serve to confirm an exposure that is uncontested.   

As the veteran's exposure to risk factors in service is not 
in dispute, a VA examination was scheduled to determine if 
current hepatitis C was in any way related to military 
service.  The associated report, dated in May 2003, diagnosed 
hepatitis C, and stated that the claimed exposure to 
subcutaneous blood in Vietnam was significant.  At that time 
there was no indication of any other significant risk factors 
for hepatitis, and it was the examiner's belief that it was 
at least as likely as not that the current hepatitis C was 
caused by military service.  While this is a positive 
opinion, the Board notes that it is flawed in that pertinent 
medical history was not reviewed prior to an opinion being 
entered.  Such a flaw is not necessarily fatal to the claim, 
as if the documented medical evidence supports a medical 
opinion based on subjective history, it will be probative in 
the analysis of the claim.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005); see, e.g., Coburn v. Nicholson, 19 Vet. 
App. 427, 432 (2006) (reliance on a veteran's statement 
renders a medical report incredible only if the Board rejects 
the statements of the veteran).  In this instance, however, 
there were interceding factors occurring after service 
separation which were significant in the development of 
hepatitis C, and the history relied by the examiner was 
inaccurate.

In reviewing the post-service medical history, the Board 
notes that the veteran underwent substance abuse therapy in 
September 1987, at which time he reported a history of 
cocaine use and heavy alcohol use.  In May 2000, the veteran 
attended a VA behavioral counseling session, where he 
indicated a 30 year history of intravenous drug usage.  As 
the VA examiner in May 2003 had not reviewed the file, the 
relevant medical records were forwarded to him so that he 
could add an addendum to his earlier etiological opinion.  In 
a July 2003 written report, the examiner stated that he 
reviewed the clinical evidence, and that based on the 
veteran's documented post-service intravenous drug abuse, it 
was less likely that exposure to blood in-service was the 
cause of his hepatitis C.  That is, that the conceded 
activities such as sharing razors, moving casualties etc., 
were not as likely to have caused the hepatitis C as the 
extensive history of drug abuse, for which there is 
persuasive evidence of in post-service treatment records.  

Given that the only positive opinion of record linking 
hepatitis C to service was later rebutted by the same 
physician who offered it after a claims file review, the 
Board must conclude that post-service drug abuse caused 
hepatitis C, and thus service connection cannot be granted.  
The Board acknowledges that the veteran has subsequently 
denied a history of intravenous drug abuse, but such 
statements are not credible in light of documented evidence.  
Specifically, while seeking treatment in 1987 and 2000, the 
veteran admitted to using drugs intravenously, and it is only 
in the context of seeking monetary benefits (i.e. the filing 
of the current claim) that the veteran has denied intravenous 
drug use.  Thus, his assertions of abstinence from substance 
abuse are not credible, and the Board cannot give them any 
weight.  As such, the preponderance of the evidence is 
against a causal connection between service and hepatitis C, 
and the claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hepatitis C is denied.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


